                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                                UNITED STATES DISTRICT COURT
7                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
8
     BRENDA M. JOHNSON,
9
                   Plaintiff,
10                                                     Case No. 19-cv-00337-RAJ
            v.
11                                                     ORDER
     ELECTRONIC TRANSACTION
12
     CONSULTANTS CORPORATION and
13   WASHINGTON DEPARTMENT OF
     TRANSPORTATION,
14
                   Defendants.
15
16          In response to the August 21, 2019 Referral Notice (Dkt. # 30) from the Ninth
17   Circuit Court of Appeals in this case (Appeal Number 19-35630), the Court certifies in

18   accordance with 28 U.S.C. § 1915(a)(3) that Plaintiff’s appeal in this case is frivolous

19   and taken in bad faith.
            The Court accordingly REVOKES Plaintiff’s in forma pauperis status for
20
     purposes of the appeal. The Court directs the Clerk to ensure that the parties and the
21
     Clerk of the Ninth Circuit Court of Appeals receive a copy of this order.
22
23
            DATED this 23rd day of August, 2019.
24
25
26
                                                      A
                                                      The Honorable Richard A. Jones
27                                                    United States District Judge
28   ORDER – 1
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 2
